Citation Nr: 1647484	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-30 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2010, a statement of the case was issued in September 2012, and a substantive appeal was received in November 2012.

The Veteran withdrew his Board hearing request in September 2016 via a 
VA 21-4138, Statement in Support of Claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has hearing loss and tinnitus due to in-service noise exposure as a missile combat crewmember, to include from the emergency motor generator and operation of several pieces of equipment.  12/31/2009 VA 21-4138 Statement in Support of Claim.  In light of the service records confirming the Veteran's position as a missile crewmember, the Board finds that exposure to hazardous noise is consistent with the duties and circumstance of his service. 

Service treatment records reflect that in December 1990 the Veteran sustained loss of hearing for one day.  A history of impaction was noted.  The assessment was impacted left ear.  07/09/2014 STR-Medical at 3.  Service treatment records do not otherwise reflect a diagnosis of hearing loss or tinnitus, although there were fluctuations in puretone thresholds.  

A December 2009 treatment record reflects a diagnosis of bilateral cerumen impaction.  02/18/2010 Medical Treatment Record-Non-Government Facility.  It was noted that the cerumen was removed atraumatically and then the tympanic membrane was well visualized.

In March 2010, the Veteran underwent an evaluation with South Florida ENT Associates, P.A.  The examiner diagnosed mild asymmetric left sided hearing loss and mild bilateral symmetric high-frequency sensorineural hearing loss and tinnitus.  The examiner commented that audio results were reviewed with the Veteran.  The Board finds that a request should be made for the audiogram results with numerical designations.  07/19/2010 Medical Treatment Record-Non-Government Facility.  

The June 2010 VA examination report reflects hearing loss in the left ear per 38 C.F.R. § 3.385 but no hearing loss in the right ear per § 3.385.  The examiner opined that the Veteran's hearing loss and tinnitus are not due to service as the Veteran's hearing was well within normal limits at the time of separation and he reported that tinnitus only began within the past year.  The examiner opined that there was no medical evidence that supports a delayed onset to noise induced hearing loss and/or tinnitus.  

In June 2011, the Veteran underwent an evaluation with Labyrinth Audiology.  The Veteran reported that he noticed his hearing loss while serving in the military where he was exposed to loud noises.  He has experienced tinnitus for the past year and a half.  His high TRQ score indicated significant disturbance from tinnitus.  11/02/2011 Medical Treatment Record-Non-Government Facility.  Indeed, the medical and lay evidence established that the Veteran current suffers from tinnitus.

In his substantive appeal, received in November 2012, the Veteran asserted that his hearing loss is due to his exposure to noise trauma and that his tinnitus began at the time of his retirement from service and gradually increased.  

The Veteran's representative asserts that the findings in the VA examination are "heavily flawed" due to the finding of a 100 percent speech discrimination in the left ear and elevated puretone thresholds.  

Due to the fluctuating thresholds documented in the service treatment records and the Veteran's lay assertions of noise exposure and that he had tinnitus upon separation from service, the Veteran should be afforded a new VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining an appropriate release from the Veteran, request the Veteran's audiogram results with numerical designations from the March 2010 evaluation with South Florida ENT Associates, P.A.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  Schedule the Veteran for a VA audiological examination for the purpose of determining the etiology of his claimed bilateral hearing loss and tinnitus.  The virtual folder must be made available to the examiner so that they may become familiar with pertinent medical history of Veteran.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner is to provide an opinion as to the following:

a) Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss is due to established noise exposure in service? 

b) Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus is due to established noise exposure in service? 

The examiner must provide a comprehensive rationale for any opinions rendered  

The Board points out that legal precedent states that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Please describe and provide citation to any medical literature reviewed in formulating the opinion. 

3.  Thereafter, the issues should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



